Citation Nr: 0409857	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for polyarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to June 1994.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that continued the denial of service connection for 
polyarthritis.  The veteran testified at a Board hearing at the RO 
in November 2001.  This case was previously before the Board in 
March 2002 and January 2003 at which times the Board undertook 
additional development of the evidence.  The regulation 
authorizing the Board to develop evidence has since been 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In July 2004, 
the matter was remanded to the RO in compliance with procedural 
due process requirements.

In written argument in March 2003, the veteran's representative 
included the issue of the veteran's dissatisfaction with the 
initial rating assigned following the grant of service connection 
for gastroesophageal reflux disease with associated chest pain.  
However, the Board addressed this issue in its March 1999 decision 
when it denied a higher than 10 percent initial evaluation for 
this disability.  In view of the finality of the Board's March 
1999 decision, this issue is not presently in appellate status.  
See 38 C.F.R. § 20.1100 (2003).  However, the veteran is advised 
that she is free to file a claim for an increased rating for 
gastroesophageal reflux disease if she feels that this disability 
warrants a higher than 10 percent evaluation.


FINDINGS OF FACT

1.  In a March 1999 Board decision, the Board denied the claim for 
service connection for polyarthritis; that decision is final.

2.  The evidence associated with the claims file since the March 
1999 decision was not previously before agency decision makers, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection for 
polyarthritis.

3.  Disability currently diagnosed as polyarthritis was manifested 
during the veteran's active duty service. 


CONCLUSIONS OF LAWS

1.  Evidence received since the final March 1999 Board 
determination, in which the RO denied service connection for 
polyarthritis, is new and material, and this claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  Disability currently diagnosed as polyarthritis was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under pertinent law and VA regulations, VA may reopen and review a 
claim which has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

Here, the last final denial pertinent to the claim for service 
connection for polyarthritis was the Board's March 1999 denial of 
service connection.  The veteran was notified of that 
determination, and that decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Although not clearly articulated by 
the RO, it appears that in the January 2001 rating decision the RO 
effectively determined that new and material evidence had been 
received to reopen the veteran's claims for these disabilities.  
The RO then proceeded to deny the claims on the merits.  However, 
the Board is not bound by that determination and must nevertheless 
consider whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Title 38 Code of Federal Regulations, Section 3.156(a) provides 
that "new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
[Parenthetically, the Board notes the regulations implementing the 
VCAA include a revision of 38 C.F.R. § 3.156.  However, that 
revision applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of claim 
culminating in the instant appeal, i.e., July 2000, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence submitted 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence with 
the evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence considered at the time of March 1999 Board decision 
includes the veteran's service medical records showing numerous 
complaints of joint pain from 1992 to 1994.  These records also 
contain notations of polyarthralgia and discoid lupus.  Additional 
evidence on file in March 1999 include a July 1994 VA general 
examination report reflecting a diagnosis of a "subjective report 
of diffuse arthralgias involving the hands and knees", an October 
1994 VA outpatient record reflecting a diagnosis of arthritis, and 
a November 1997 VA examination report containing an impression of 
"polyarthralgias on the knees and left shoulder intermittent in 
nature associated with a history of discoid lupus skin lesion that 
was biopsied in the past."  The etiology of the polyarthralgias 
was unclear and x-rays of the veteran's knees and shoulders 
revealed no significant degenerative changes.  In another VA 
examination report dated in August 1998, the examiner said that 
neither examination findings nor any diagnostic tools showed a 
diagnosis of polyarthalgia.  The examiner added that the veteran's 
complaint of joint pain in cold weather was more significant for 
arthritis that was not diagnostic on radiology examination.  Also 
considered were VA outpatient records dated from 1994 to 1997 
reflecting various complaints by the veteran of joint pain.

Evidence added to the record since 1997 included a December 2001 
statement from a private family practioner offering a somewhat 
favorable opinion between the veteran's complaints of joint pain 
that he dated back to service, and a June 2000 diagnosis of mild 
degenerative joint disease.  The evidence also includes an August 
2002 VA medical opinion negating a causal link between the 
veteran's arthritis and service.  In addition, there were March 
2003 magnetic imaging resonance findings showing mild degenerative 
joint disease of the veteran's knees.

The Board finds that the evidence submitted after the March 1999 
final adverse decision as outlined above is new, in that it has 
not been previously considered by agency decision makers, and is 
not cumulative or duplicative of evidence previously considered.  
It is also material in that it is relevant in showing what the 
veteran's present diagnosis is and the etiology of such diagnosis, 
and is so significant that it must be considered to fairly decide 
the merits of this claim.  The Board notes that, to constitute new 
and material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability", 
even where it will not eventually convince VA to alter its 
decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Hence, 
the Board finds that the criteria for reopening the claim for 
polyarthritis have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

Turning to the merits, it is clear from the record that despite 
numerous attempts to obtain clarification, medically trained 
examiners have not been able to reach any clear consensus as to 
the nature of the veteran's joint symptomatology.  What is also 
clear, however, is that the veteran did voice multiple joint 
complaints during her active duty service and has continued to 
report such symptoms since service.  It appears that the most 
commonly applied diagnosis is polyarthritis, although medical 
personnel have also apparently suspected lupus on occasion.  To 
complicate matters, x-ray studies do not appear to clearly show 
degenerative changes in all of the joints cited by the veteran in 
her complaints.  An MRI study did show degenerative changes of at 
least one knee.  Some medical personnel have further confused the 
matter by referring to polyarthralgia without offering any 
clarification as to any difference between polyarthritis and 
polyarthralgia.  Neither the Board nor the veteran are medically 
trained and in complex medical matters we must look to medical 
personnel for assistance in understanding the nature and etiology 
of symptoms.  As noted above, numerous attempts to obtain 
clarification from medical personnel have been unsuccessful.  

Although the veteran underwent VA examination in August 2002 for 
the purpose of ascertaining the nature of her complaints, the 
Board is unable to place much weight on the examination report and 
opinion.  The opinion appeared to have overlooked the numerous 
inservice complaints of joint pain and is therefore of diminished 
probative value. 

The Board believes it significant that the record includes an 
October 1994 VA medical record showing a diagnosis of arthritis.  
Several subsequent VA reports dated in the late 1990's indicate 
that a diagnosis of polyarthralgia was not supported by tests, but 
that the symptoms were more compatible with arthritis although it 
has been noted that x-ray studies have not clearly supported such 
a diagnosis.  

After reviewing the record several times, the Board is compelled 
to conclude that the veteran's current joint symptoms were 
manifested during her active duty service and have continued to 
date.  While not all medical examiners have reported a diagnosis 
of polyarthritis, it appears that this diagnostic label has been 
the most commonly applied term to describe the veteran's symptoms.  
The competent evidence regarding a diagnosis is in equipoise as to 
this description, and resolving all doubt in the veteran's favor 
the Board finds for purposes of this decision that the current 
medical diagnosis is polyarthritis.  It may be that further 
medical treatment in the future will result in a more accurate 
diagnosis for the veteran's symptoms, but until that time the 
Board finds that service connection for polyarthritis is 
warranted.   

In closing, the Board acknowledges the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
and implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The Board also acknowledges that 
various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002); Huston v. Principi, 17 Vet. App. 195, 202 (2003).  
However, the Board need not consider the question of VCAA 
compliance in this case as there is obviously no detriment to the 
veteran as a result of any VCAA deficiency in view of the 
favorable decision.


ORDER

Entitlement to service connection for disability currently 
diagnosed as polyarthritis is warranted.  The appeal is granted to 
this extent.   



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



